DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 was filed after the mailing date of the Non-Final Rejection mailed on 09/04/2020 and prior to the Notice of Allowance mailed on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/23/2020, with respect to the rejection of claim 18 under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of claim 18 under 35 U.S.C. §101 has been withdrawn. 
Applicant’s arguments, see Remarks filed 12/23/2020, with respect to the rejection of claims 18-19 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claims 18-19 under 35 U.S.C. §112has been withdrawn. 
Applicant’s arguments, see Remarks filed 12/23/2020, with respect to the rejection of claims 1-13 and 15-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1-14 and 15-20 under 35 U.S.C. §103has been withdrawn. 
With regards to applicant’s request to rejoin the previously withdrawn claims, Examiner respectfully disagrees.  
With regards to claims 21-25, the added limitations to claims 21-25 do not render the claim allowable because such are considered product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-25 directed to a flexible membrane and a solar cell non-elected without traverse.  Accordingly, claims 21-25 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach or fairly suggest “the step of providing a flexible membrane having a pattern of grooves formed in a first surface thereof comprises advancing a continuous membrane between a die roller and a counter die, the die roller having protruding rules complementary to the pattern of grooves to be formed on the membrane” in the context of other limitations in the claims.
Uno teaches a method of applying a pattern of electrical conductors to a semiconductor substrate [paragraphs 0010 and 0015].
Hayama teaches a flexible membrane comprising a pattern of grooves [Fig. 2, Col. 5, lines 28-34].  However, Hayama is silent to the pattern of grooves being formed by advancing a continuous membrane between a die roller and a counter die, the die roller having protruding rules complementary to the pattern of grooves to be formed on the membrane.
Regarding claims 2-13 and 15-20
	Claims 2-13 and 15-20 are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721